Title: From Thomas Jefferson to George Washington, 22 August 1793
From: Jefferson, Thomas
To: Washington, George



Aug. 22. 1793.

Th: Jefferson has the honor to inclose to the President the letter of the National assembly to him of Dec. 22. 92. It’s most distinct object seems to have been to thank the U.S. for their succours to St. Domingo. It glances blindly however at commercial arrangements, and on the 19th. of Feb. the same assembly passed the decree putting our commerce in their dominions on the footing of natives and directing their Executive council to treat with us on the subject. On this the following questions arise.
1. Would the President chuse to answer the letter, acknoleging it’s receipt, thanking them in turn for the favors to our commerce, and promising to consult the constitutional powers (the Senate) on the subject of the treaty proposed?
2. Would he rather chuse to make no reply to the letter, but that Mr. Morris be instructed to negociate a renewal of Mr. Genet’s powers to treat, to his successor?
3. or would he chuse that nothing be said on the subject to any body?
If the President would in his judgment be for a treaty on the principles of the decree, or any modification of them, the 1st. or 2d. measure will be to be adopted.
If he is against a treaty on those principles or any modification of them, the 3d. measure seems to be the proper one.
